927 F.2d 605
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Darrell CAMPBELL, Defendant-Appellant.
No. 90-2319.
United States Court of Appeals, Sixth Circuit.
Feb. 26, 1991.

E.D.Mich., No. 89-50005;  DeMascio, J.
E.D.Mich.
DISMISSED.
Before RYAN and ALAN E. NORRIS, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
The defendant appeals from the September 26, 1990 judgment of conviction and sentence entered pursuant to his guilty plea to conspiring to distribute cocaine.  The defendant filed his pro se notice of appeal on November 23, 1990.  The defendant has filed a motion to appoint counsel, a motion to proceed in forma pauperis, and a letter explaining his current circumstances.  The clerk issued an order on December 26, 1990, directing the defendant to show cause why his appeal should not be dismissed for lack of jurisdiction.  With the exception of the aforementioned letter, which was filed prior to the issuance of the December 26 show cause order, no additional correspondence has been received from the defendant.


2
Pursuant to Rule 4(b) Fed.R.App.P., the defendant had ten days from the entry of judgment, i.e., until October 8, 1990, in which to file a timely notice of appeal from his conviction.  The defendant did not seek or receive an extension of time from the district court in which to file his notice of appeal.  Timely filing of a notice of appeal is a mandatory and jurisdictional requirement which this court can neither waive nor extend.    See Browder v. Director, Department of Corrections of Illinois, 434 U.S. 257, 264 (1978).  The notice of appeal filed on November 23 imparted no jurisdiction to this court.


3
It is therefore ORDERED that the defendant's appeal is dismissed sua sponte for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.  The defendant's motion for appointment of counsel and motion to proceed in forma pauperis are dismissed as moot.  This order is without prejudice to any remedy the defendant may have under 28 U.S.C. Sec. 2255.